Citation Nr: 0912933	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran testified before the 
undersigned at a hearing held at the RO in December 2006. 


FINDING OF FACT

The Veteran's service-connected residuals of a left knee 
injury are manifested by pain, arthritis, some weakness, and 
by flexion limited to 120 degrees, but not by limitation of 
extension, or substantial functional impairment due to pain 
or weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA collectively provided the Veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in correspondences dated in September 
2002, March 2004, March 2006, February 2008, and September 
2008.  The March 2006 correspondence provided notice of the 
information and evidence necessary to substantiate the 
effective date to be assigned in the event an increased 
rating was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The September 2008 correspondence 
provided the notice now required in increased rating claims 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The claim was last readjudicated in a September 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Based on the procedural history of this case, and 
particularly as any notice timing deficiency was cured in 
September 2008, it is the conclusion of the Board that VA has 
complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
Veteran was afforded VA examinations in December 2002, May 
2004, and February 2008.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of a left knee injury.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

As noted in the Introduction, the Veteran's service ended in 
June 1982.  Service connection for residuals of a left knee 
injury was granted in August 1983; the disorder was evaluated 
as noncompensably disabling.  The assigned evaluation was 
increased to 10 percent in May 2008, and that this evaluation 
has remained in effect since that time.
 
VA, private, and military hospital records for the period 
from 2001 to 2005 show that the Veteran experienced a 
workplace injury sometime in late 2000 or early 2001, with 
resulting complaints of buckling and tenderness, but with no 
instability; the Veteran denied experiencing knee problems 
prior to the injury.  Diagnostic studies in March 2001 
revealed meniscal tears and joint effusion.  In April 2001 
the Veteran underwent a partial medial meniscectomy of the 
left knee.  The follow up notes indicate that he was 
recovering well, and would be able to resume his career.  
Physical examination after the healing process showed the 
presence of crepitus in the knee, with occasional complaints 
of pain but with no instability or limitation of motion.

The Veteran attended a VA examination in December 2002.  He 
complained of occasional left knee locking, pain, weakness, 
instability, stiffness, giving way, fatigue, and lack of 
endurance.  He also reported flare ups with cold weather, 
during which he purported to experience an additional 10 
percent functional impairment.  He denied using assistive 
devices.  He denied any history of subluxation.  He explained 
that he retired in March 2002.  Physical examination 
disclosed slightly painful motion, without tenderness, 
effusion or edema.  There was some instability and weakness 
present, but stability in the knee was nevertheless 
considered good.  There was slightly abnormal movement and 
guarding of the knee, but his gait was normal.  He exhibited 
left knee flexion to 121 degrees before the onset of pain, 
and extension to 2 degrees before pain began.  There was some 
loss of function due to pain.  X-ray studies revealed no 
evidence of dislocation, and no significant abnormalities.

In an April 2003 medical opinion offered in response to the 
RO's request concerning whether the Veteran's service-
connected left knee injury contributed to the workplace 
injury, a VA physician concluded that the two injuries were 
unrelated.

The Veteran attended a VA examination in May 2004.  He 
complained of occasional locking of the knee.  He denied any 
pain or swelling.  Physical examination disclosed that the 
Veteran was able to flex the knee to 140 degrees, and extend 
the knee to 0 degrees.  No instability was identified.  There 
was no swelling or tenderness.  He had a normal gait.  X-ray 
studies revealed small, marginal osteophytes.  The examiner 
concluded that the Veteran did not have evidence of any 
significant degenerative joint disease, and experienced no 
significant loss of function.

The Veteran attended a VA examination in June 2005.  The 
examiner noted that the Veteran used a cane, but indicated 
that the Veteran did not actually require the use of such an 
assistive device.  The examiner also noted that the Veteran 
did not put forth a full effort with muscle testing for the 
left leg, and observed that the Veteran did not have any 
atrophy of the left leg muscles.

At his December 2006 hearing before the undersigned, the 
Veteran testified that he had always experienced left knee 
pain and weakness.  He explained that the prior workplace 
incident was merely an aggravation of the service-connected 
injury.  He denied experiencing any knee swelling since the 
injury.

The Veteran attended a VA examination in February 2008.  He 
reported using a cane for support in light of his left knee 
and back problems.  He reported that he was restricted in his 
activities of daily living.  He indicated that he retired 
from the U.S. Postal Service in 2002, and had not attempted 
to work since that time.  He stated that he was unable to sit 
or stand for prolonged periods.  Physical examination showed 
that he was able to sit and stand with minimal difficulty.  
He walked with a normal gait.  Range of left knee motion 
testing disclosed flexion to 120 degrees and extension to 0 
degrees.  There was minimal effusion, but no instability.  
There was no further loss of motion due to pain, weakness, 
fatigue or incoordination with repetitive use testing.  X-ray 
studies showed mild degenerative changes.  The Veteran was 
diagnosed with degenerative joint disease in the knee.  

In an April 2008 addendum, the examiner noted that the 
Veteran's report of a long history of knee locking was more 
consistent with a meniscal tear than with the patellar 
instability for which service connection was in effect.  He 
concluded that the meniscal changes seen in the records for 
2001 were not related to the service-connected injury.






Analysis

The RO evaluated the Veteran's service-connected left knee 
disorder as 10 percent disabling under Diagnostic Code 5260.  
Under that code, a 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

Extension of the knee limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, and extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Alternatively, Diagnostic Code 5257 provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, and a 20 percent rating for moderate recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board initially notes that although the Veteran was 
treated, and even underwent surgery for meniscal tears in 
2001, those tears clearly resulted from a post-service 
workplace injury.  In this regard the treatment records show 
that the Veteran himself denied any significant knee problems 
prior to the workplace injury.  The April 2003 VA physician 
clarified that the workplace injury was in fact unrelated to 
the service-connected disorder.  The February 2008 examiner 
concluded that the Veteran's claimed symptoms of locking were 
not related to the service-connected injury, but instead were 
more consistent with the meniscal tears resulting from the 
workplace incident.  Although the Veteran himself believes 
the workplace injury resulted in some manner from the 
service-related disorder, as a layperson, he is not competent 
to opine as to matters of medical causation.  See 38 C.F.R. 
§ 3.159(a), (b); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In short, the Board finds that the meniscal tears first 
documented in 2001, the Veteran's complaints of locking, and 
the effusion shown at the February 2008 examination (as well 
as in the diagnostic studies for 2001) are not associated 
with the service-connected left knee disorder.  The Board 
accordingly concludes that an increased rating under 
Diagnostic Code 5258 is not warranted.

With respect to Diagnostic Code 5260, the evidence shows that 
the Veteran has consistently exhibited flexion to at least 
120 degrees, with no further reduction due to pain or 
weakness.  The February 2008 examiner in particular noted 
that the Veteran experienced no additional functional loss 
due to pain, weakness, or any other symptom.  The Board notes 
in passing that although the Veteran reports experiencing 
left leg weakness, he does not have any atrophy in the leg, 
and the June 2005 examiner concluded, in essence, that the 
Veteran was exaggerating his weakness.  In addition, although 
he now uses a cane, the June 2005 examiner doubted the need 
for such a device, and in any event his gait has consistently 
been described as normal.  In short, the Board finds that 
even when any functional impairment is considered, the 
Veteran's range of left knee flexion does not even remotely 
approximate limitation to 30 degrees or less.  38 C.F.R. §§ 
4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  A rating in excess of 10 percent under Diagnostic 
Code 5260 is not warranted.

Although the Veteran exhibited a 2-degree limitation of 
extension at the December 2002 VA examination, the examiner 
noted that there was no additional functional impairment 
occasioned by any complaints of pain.  More importantly, 
every other VA examination shows that his extension is, in 
fact, full.  The Board finds that the evidence overall shows 
that the Veteran has full extension, and points out that even 
with a 2-degree limitation of extension, a compensable rating 
would not be warranted, as a compensable rating requires 
limitation to at least 10 degrees.  Accordingly, an increased 
rating under Diagnostic Code 5261 is not warranted.

The December 2002 examiner noted the presence of some knee 
instability, but nevertheless described stability in the knee 
as good.  Subsequent examinations show that there was no knee 
instability.  Given the absence of any instability noted in 
the multiple treatment records or on subsequent examinations, 
the Board finds that the evidence as a whole shows that the 
Veteran does not even have slight instability.  Even if the 
results of the December 2002 examination were representative 
of the true state of stability in the knee, the examiner 
suggested that any instability was not significant.  The 
December 2002 report therefore certainly does not suggest the 
presence of at least moderate instability or subluxation, and 
a rating in excess of 10 percent under Diagnostic Code 5257 
consequently is not warranted.

Inasmuch as there has never been any evidence of ankylosis or 
tibia and fibula impairment, consideration of Diagnostic 
Codes 5256 and 5259 is not appropriate.

The Board notes that although some instability was noted at 
the December 2002 examination, X-ray studies did not 
demonstrate the presence of arthritis at the time.  Although 
by the time of the February 2008 VA examination the Veteran 
had X-ray evidence of arthritis, his knee was stable.  
Accordingly, there is no basis on which to grant separate 
ratings for arthritis and instability of the knee.  See 
VAOPGCPREC 23-97.  Moreover, given that the evidence as a 
whole shows that the Veteran has full extension, and that 
even the slight limitation of extension shown at the December 
2002 examination was not even remotely compensable in nature 
(even with consideration of any functional impairment), there 
is no basis on which to award separate ratings for limitation 
of motion.  See VAOPGCPREC 9-2004.

In sum, the evidence as a whole shows that the service-
connected portion of the left knee disorder does not involve 
dislocation of the semilunar cartilage with pain, locking and 
effusion into the joint.  The left knee is shown to exhibit 
flexion to at least 120 degrees even when functional 
impairment is considered.  The evidence as a whole shows that 
the Veteran does not exhibit even a compensable level of 
extension in the knee.  Nor is there evidence of more than 
slight instability in the knee.  Given the above, the Board 
finds that the evidence is more consistent with the current 
10 percent rating assigned the left knee disorder than with a 
higher rating.  The Board consequently concludes that the 
appeal for an increased rating must be denied.  38 C.F.R. 
§ 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Although the Veteran is no longer working, he 
does not contend, and the evidence does not show, that his 
left knee disorder is responsible for his retirement.  His 
knee surgery, which was for a nonservice-connected knee 
injury, was accomplished almost an entire year prior to his 
retirement, and despite now reporting restriction in his 
activities of daily living, the Veteran does not contend that 
he missed work once his knee healed.  In fact, the surgery 
follow up notes indicate that he could resume his career.  In 
short, there is no evidence, lay or otherwise, suggesting 
marked interference of the service-connected disorder with 
employment.

In addition, there is no evidence that his service-connected 
left knee disorder has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports which document findings clearly 
consistent with no more than a 10 percent evaluation, and 
concludes that the underlying level of severity for the 
Veteran's service-connected left knee disorder has remained 
at the 10 percent level during the period from the filing of 
the claim for an increased rating.


ORDER

Entitlement to an increased disability rating for residuals 
of a left knee injury is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


